Citation Nr: 1623598	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a low back disability. 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran is a retired Air Force Colonel, with active duty service from December 1982 to November 1991 and August 1993 to June 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO). 

In September 2012 the Veteran made a FOIA request for a copy of all his May 2012 VA examination notes and all documents he filled out as part of the examination.  He again submitted statements in June 2014 and July 2015 requesting these documents.  The requested documents have not been provided to date.  Thus, the AOJ must provide the Veteran with a copy of his May 2012 VA examination notes and all documents he filled out as part of the examination, in accordance with the procedures for complying with a FOIA request.  The AOJ is reminded that, in fulfilling this request, it must be mindful of the hybrid nature of the Veteran's claims file, which currently exists in hard copy format, Virtual VA, and VBMS.  As the claims are being remanded herein, there is no prejudice to the Veteran in REFERRING his FOIA request to the agency of original jurisdiction (AOJ) for appropriate action.  

In a 2015 statement, the Veteran indicated he was unemployable, and had been since service, because of his physical limitations.  He has several service-connected disabilities which are not before the Board at this time.  Therefore, the Board REFERS a claim for a total rating based on individual unemployability to the RO for development and adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts his low back disability warrants a higher rating.  

First, the case must be remanded for due process reasons.  In July 2015, although the Veteran did not report for a hearing before a Veterans Law Judge, he submitted private treatment records for consideration.  Since the RO had not had an opportunity to review this evidence, the Board asked the Veteran whether he wished to waive that right.  In response, in May 2016, the Veteran submitted a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence.  As such, a remand is warranted for the RO to consider these additional private treatment records and issue an SSOC.  

Second, the Veteran was last afforded a VA examination in May 2012.  In a September 2012 statement, the Veteran indicated his belief that the VA examination did not accurately reflect his range of motion because the VA examiner did not use measuring devices, specifically a goniometer.  In light of the lay statements of the Veteran indicating that his disability is worse than reflected in the VA examination reports, and the fact that four years has passed since that examination, the Board will remand the claim for a new VA examination.     

The Veteran further asserts in a June 2015 statement that he had constant care for his low back pain since service, but the most recent VA treatment records associated with the claims file are from April 2010.  The Court has held that VA medical records are in constructive possession of the agency and must be obtained if pertinent.  38 C.F.R. § 3.159(c)(2) (2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the Board finds that these VA records, if they exist, should be obtained.  He also stated Dr. Sadula (a private chiropractor) has treated him for his back condition for the past 10 years, but the most recent records in his file from that practice are dated in 2009.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from April 2010 to the present from the Alexandria CBOC and the Maryland Health Care System. 

2.  Ask the Veteran to complete a release allowing VA to request his medical records from Dr. Sadula for treatment from 2009 to the present.  In the alternative, he can submit these records himself.  

3. Then, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected low back disability. 

Along with reporting range of motion, the examiner should indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss. 

4. After completing the above and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

